           Case 1:19-cv-01559-LGS Document 13 Filed 03/13/19 Page 1 of 3

                                                    SIDLEY AUSTIN LLP
                                                    555 WEST FIFTH STREET
                                                    LOS ANGELES, CA 90013
                                                    +1 213 896 6000
                                                    +1 213 896 6600 FAX


                                                                                                                               CEGLESON@SIDLEY.COM
                                                    AMERICA • ASIA PACIFIC • EUROPE                                            +1 213 896 6108




                                                                           March 13, 2019


Honorable Lorna G. Schofield
United States District Court for the
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:            Peter J. Nygård et al. v. Louis M. Bacon, Civil Case No. 1:19-cv-01559
                      Consent Request for Extension of Time


Dear Judge Schofield:

       We represent Defendant Louis M. Bacon in this matter. We write, with the Plaintiffs’
consent, to request that Defendant’s time to respond to the complaint be extended to April 22,
2019. Absent an extension, any response would be due on March 15, 2019. A stipulation and
proposed order reflecting Plaintiffs’ agreement to the extension accompanies this letter
motion. This is Defendant’s first request for an extension of time to respond to the complaint.

       We thank the Court for its attention to this matter.

                                                                                           Respectfully submitted,

                                                                                           /s/ Christopher M. Egleson

                                                                                           Christopher M. Egleson

                                                                                           Counsel for Louis M. Bacon


Enclosure




      Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
             Case 1:19-cv-01559-LGS Document 13 Filed 03/13/19 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETER J. NYGÅRD et al.,
                                                              Civil Case No. 1:19-cv-01559
                                Plaintiffs,
                                                              Judge Lorna G. Schofield
                         v.
                                                              STIPULATION AND [PROPOSED]
LOUIS M. BACON,                                               ORDER

                                Defendant.



        Plaintiffs Peter J. Nygård, Nygård International Partnership, and Nygård Inc. and

Defendant Louis M. Bacon, by their undersigned counsel, stipulate and agree as follows:

        1.       Defendant’s time to answer, move under Federal Rule of Civil Procedure 12, or

otherwise respond to the complaint is extended to and until April 22, 2019, subject to any further

agreed extensions.

        2.       The parties shall confer under Federal Rule of Civil Procedure 26(f) by March 28,

2019.

        3.       This stipulation is made without prejudice to Plaintiffs’ right to proceed under the

rules, including a motion for preliminary injunction, a conference under Federal Rule of Civil

Procedure 26(f), and seeking discovery, including on an expedited basis; nor to Defendant’s right

to object to the same.
        Case 1:19-cv-01559-LGS Document 13 Filed 03/13/19 Page 3 of 3




       4.      This stipulation may be executed in multiple parts, and a facsimile signature or

electronic signature shall have the same effect as an original signature.

           13 2019
Dated: March_,




" VVkc,Q__Q_.~~
Michael S. Pettner
LYMAN&ASH
43 West 43rd Street, Suite 85
New York, New York 10036

Counsel for Plaintiffs Peter J. Nygard,               787 Seventh Avenue
Nygard International Partnership, and                 New York, New York 10019
Nygard Inc.
                                                      Counsel for Defendant Louis M. Bacon




                                                       So ordered:




                                                       U.S.D.J.
